Case 1:18-cv-20394-RNS Document 142 Entered on FLSD Docket 10/30/2019 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                              Case No. 18-20394-CIV-Scola/Torres

  UNITED STATES OF AMERICA ex rel.              )
  DEREK LEWIS and JOEY NEIMAN,                  )
                                                )
                         Plaintiffs,            )
                                                )
  v.                                            )
                                                )
  COMMUNITY HEALTH SYSTEMS, INC.,               )
  et al.                                        )
                                                )
                         Defendants.
                                                )

       PLAINTIFFS' MOTION FOR LEAVE TO FILE CORRECTED CONSOLIDATED
       OPPOSITION TO DEFENDANTS' MOTIONS TO DISMISS RELATORS' FIRST
        AMENDED COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

                Plaintiffs/Relators now file this Motion for Leave to File a Corrected

  Consolidated Opposition 1 to Defendants' Motions to Dismiss Relators' First Amended Complaint

  and Incorporated Memorandum of Law, and in support thereof state as follows:

                1.     On October 24, 2019, Plaintiffs/Relators filed their Consolidated Response

  in Opposition to Defendants' Motions to Dismiss Relators' First Amended Complaint and

  Incorporated Memorandum of Law (the "Opposition"). See ECF No. 137.

                2.     On October 25, 2019, Relators discovered that the Opposition

  inadvertently referenced, at pages 13 and 25-26, a document CHS produced to the Department

  of Justice (“DOJ”) in response to a Civil Investigative Demand (“CID”) and that was designated

  as confidential. As Relators informed the Court in their Motion to Seal Docket Entry No. 137,



  1
   The Court's order granting Relators' motion to file a consolidated response in opposition to
  Defendants' motion to dismiss was issued on Oct. 23, 2019 (ECF No. 136). Defendant Medhost
  has moved to strike the consolidated brief (ECF 138) on grounds unrelated to the correction
  before the Court in the present motion.
Case 1:18-cv-20394-RNS Document 142 Entered on FLSD Docket 10/30/2019 Page 2 of 5



  Relators did not intend to include the reference to that document in the public record. See ECF

  No. 141.

                 3.      To address this inadvertent error, Relators informed all counsel of the

  inadvertent error, including counsel for the United States, and Relators' plan to move this Court

  to seal the Opposition, and to seek leave to file this corrected Opposition.

                 4.      The corrected Opposition, lodged herewith, deletes the references to the

  subject document and makes corresponding corrections to the Table of Contents, Table of

  Authorities, and the footnote numbering. Otherwise, the Corrected Opposition is identical to the

  document filed as ECF No. 137. The corrections do not change or affect the substance of

  Relators' position.

                 5.      In conjunction with sealing ECF No. 137, filing the corrected Opposition

  will ensure that the confidential document referenced in ECF No. 137 will play no role in the

  Court’s resolution of the underlying Motions to Dismiss.

                 6.      Florida courts have granted motions for leave to file corrections where a

  party promptly sought to correct an inadvertent error that did not affect the substance of the

  party's arguments. See Starks v. United States, No. 07-20588-CR, 2010 WL 4192875, at *1 (S.D.

  Fla. Oct. 19, 2010) (granting Motion for Leave to File Corrected Objections that sought to insert

  a reference to an exhibit attached to its original Objections); Battle v. Am. Home Mortg.

  Servicing Inc., No. 2:15-CV-563-FTM-38CM, 2016 WL 7116272, at *1 (M.D. Fla. Dec. 7,

  2016) (granting Motion to File Corrected Opposition to Defendant's Motion to Dismiss where

  counsel inadvertently filed an incorrect version of their response); Sundale, Ltd. v. Kapila, No.

  17-CV-20255, 2017 WL 8780917, at *2 (S.D. Fla. Sept. 14, 2017), report and recommendation

  adopted, No. 17-20255-CIV, 2018 WL 1709716 (S.D. Fla. Mar. 28, 2018) (acknowledging

  Court's granting of Appellants' Motion for Leave to File Corrected Response and Reply


                                                  -2-
Case 1:18-cv-20394-RNS Document 142 Entered on FLSD Docket 10/30/2019 Page 3 of 5



  Memorandum, D.E. 35, 35-1 & 36, due to inadvertent error of numbers being transposed).

  Although when granting such motions, courts typically do not apply any particular standard, in

  Battle the court applied a "good cause" standard.

                 7.     Good cause exists because Relators' error was inadvertent as they did not

  intend to refer to a document that CHS had produced to the Government under the CID, and this

  Court does not need to refer to the document to rule on the Motions to Dismiss. There is no

  prejudice to any party from filing the corrected Opposition. Granting leave to file the corrected

  Opposition will allow the public to access the information the Court will consider in ruling on

  the Motions to Dismiss.

                 8.     Upon discovery of the inadvertent reference to the document, counsel for

  Relators contacted the United States Attorney’s Office for the Southern District of Florida and

  the Department of Justice on Friday, October 25. The Government indicated that they concurred

  in moving to seal and strike Docket No. 137, and with Relators’ intention to file a corrected

  Opposition.

                 9.     On Saturday, October 26, counsel for Relators contacted counsel for the

  Defendant CHS Entities and informed them of the inadvertent disclosure. Counsel for Relators

  provided counsel for the Defendant CHS Entities with a copy of the CHS document and

  provided them with the reference to it in the Opposition brief.       Counsel for Relators also

  informed counsel for the Defendant CHS Entities of their intention to move to seal and to strike

  Docket Entry No. 137, and to file a corrected Opposition.         On Monday, October 28, at

  approximately 9:30 p.m., counsel for CHS informed counsel for Relators that they do not object

  to moving to seal and strike Docket Entry No. 137, or with Relators moving to file a corrected

  Opposition.




                                                 -3-
Case 1:18-cv-20394-RNS Document 142 Entered on FLSD Docket 10/30/2019 Page 4 of 5



                10.     On Monday, October 28, counsel for Relators informed counsel for

  Medhost of the inadvertent reference to a CHS document and of their intention to seek the relief

  herein and of their intention to move to seal and to strike Docket Entry No. 137. On Tuesday,

  October 29, Counsel for Medhost informed counsel for Relators that they did not oppose the

  relief of striking the Opposition but do oppose a motion for leave to file a corrected Opposition

  and may file an opposition to this Motion.

                WHEFORE, Plaintiffs seek leave of Court to file the attached Corrected

  Consolidated Response in Opposition to Defendants' Motions to Dismiss Relators' First

  Amended Complaint and Incorporated Memorandum of Law.


  Dated: October 30, 2019                          Respectfully submitted,

                                                   PLAINTIFF/RELATORS DEREK LEWIS and
                                                   JOEY NEIMAN

                                                   /s/ Jeffrey W. Dickstein
                                                   Jeffrey W. Dickstein (FL Bar No. 434892)
                                                   PHILLIPS & COHEN LLP
                                                   Southeast Financial Center
                                                   200 S. Biscayne Blvd., Suite 2790
                                                   Miami, Florida 33131
                                                   Tel: (305) 372-5200
                                                   jdickstein@phillipsandcohen.com

                                                   Colette G. Matzzie*
                                                   Luke J. Diamond
                                                   PHILLIPS & COHEN LLP
                                                   2000 Massachusetts Ave., N.W.
                                                   Washington, D.C. 20036
                                                   Tel: (202) 833-4567
                                                   cmatzzie@phillipsandcohen.com
                                                   ldiamond@phillipsandcohen.com

                                                   Edward Arens*
                                                   PHILLIPS & COHEN LLP
                                                   100 The Embarcadero, Suite 300
                                                   San Francisco, CA 94105
                                                   Tel: (415) 836-9000
                                                   earens@phillipsandcohen.com

                                                -4-
Case 1:18-cv-20394-RNS Document 142 Entered on FLSD Docket 10/30/2019 Page 5 of 5




                                         David J. Chizewer*
                                         David E. Morrison*
                                         Harleen Kaur
                                         Danielle K. Johnson
                                         Juan C. Arguello
                                         GOLDBERG KOHN LTD.
                                         55 E. Monroe Street, Suite 3300
                                         Chicago, IL 60565
                                         Tel: (312) 201-4000
                                         Fax: (312) 863-7472
                                         David.chizewer@goldbergkohn.com
                                         David.morrison@goldbergkohn.com
                                         Harleen.kaur@goldbergkohn.com
                                         Danielle.johnsons@goldbergkohn.com
                                         Juan.Arguello@goldbergkohn.com

                                         *Admitted Pro Hac Vice




                                       -5-
